 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                              DISTRICT OF NEVADA
 9                                          *****
10
     SETH MANHEIMER, an individually, and ) Case No.: 2:16-cv-02186-JCM-NJK
11   derivatively on behalf of TRUFUSION  )
     YOGA, LLC                            ) Assigned to The Hon. James C. Mahan
12                                        )
                            Plaintiff,    ) FINDINGS OF FACT AND
13                                        ) CONCLUSIONS OF LAW
             v.                           )
14                                        ) Date of Trial: September 17-28, 2018
     TRUFUSION YOGA, LLC, a Nevada        )
15   Limited Liability Company, MICHAEL   )
     BORDEN; MARTIN HINTON;               )
16   TRUFUSION LLC, a Nevada Limited      )
     Liability Company, TRUFUSION         )
17   FRANCHISING LLC, a Nevada Limited )
     Liability Company, and DOES 1-10,    )
18   inclusive                            )
                                          )
19                         Defendants.    )
     ___________________________________ )
20
     TRUFUSION YOGA, LLC, a Nevada            )
21   Limited Liability Company, TRUFUSION )
     LLC, a Nevada Limited Liability Company, )
22
     TRUFUSION FRANCHISING LLC, a             )
     Nevada Limited Liability Company, and )
23
     ROES 1-10, inclusive,                    )
                                              )
                        Counterclaimants,     )
24                                            )
           v.                                 )
25                                            )
     SETH MANHEIMER,                          )
26                                            )
                           Counterdefendant. )
27                                            )
28


                                              1
 1                     FINDINGS OF FACT, CONCLUSIONS OF LAW
 2                                 AND JUDGMENT
 3                             Date of Trial: September 17th- 28th, 2018
 4
 5         The above-entitled matter having come on before this Court for a Jury Trial on
 6
     September 17th, 2018.      Plaintiff/Counterdefendant Seth Manheimer (“Manheimer”),
 7
 8
     being represented by his counsel of record; Defendants TruFusion Yoga, LLC

 9   ("TRUFUSION YOGA"), Michael Borden ("Borden"), Martin Hinton ("Hinton"),
10
     TruFusion LLC ("TRU"), and TruFusion Franchising LLC ("Franchising"), by and
11
12   through their respective counsel of record. The Jury having rendered a Verdict on those
13
     claims presented to the Court on September 28th, 2018. Based upon the testimony of
14
     the witnesses at trial, exhibits admitted at trial and the relevant law, the Court makes the
15
16   following findings of facts and conclusions of law pursuant to Fed. R. Civ. Proc. 52(a).
17
                                         FINDINGS OF FACT
18
19         THE COURT HEREBY FINDS that Plaintiff Manheimer is a resident of the
20   State of California and is a member in Defendant TRU.
21
           THE COURT FURTHER FINDS that Defendant TruFusion Yoga is and was at
22
23   all times relevant hereto a Nevada limited liability company authorized to do business
24
     in Clark County, Nevada.
25
26
27
28


                                                   2
 1         THE COURT FURTHER FINDS that Defendant TruFusion LLC is and was at
 2
     all times relevant hereto a Nevada limited liability company authorized to do business
 3
 4   in Clark County, Nevada.
 5
           THE COURT FURTHER FINDS that Defendant TruFusion Franchising is and
 6
 7
     was at all times relevant hereto a Nevada limited liability company authorized to do

 8   business in Clark County, Nevada.
 9
           THE COURT FURTHER FINDS that Defendant TruFusion Yoga adopted
10
11   pursuant to Chapter 86 of the Nevada Revised Statutes an Operating Agreement on July
12
     23rd, 2013 which reflected the ownership of TruFusion Yoga as of that date.
13
           THE COURT FURTHER FINDS that this matter proceeded to trial before a
14
15   jury between September 17th, 2018 through September 28th, 2018, at which time the
16
     Jury entered its Verdict.
17
18         THE COURT FURTHER FINDS that Defendants withdrew and dismissed
19   their Counterclaim prior to trial.
20
           THE COURT FURTHER FINDS that the Jury entered a Verdict in favor of
21
22   Defendant Martin Hinton on all claims brought by Plaintiff Manheimer as against
23
     Defendant Martin Hinton.
24
25         THE COURT FURTHER FINDS that the Jury found that Defendants
26   TruFusion Yoga and Michael Borden breached an oral agreement with Plaintiff
27
     Manheimer but that Plaintiff Manheimer was entitled to zero damages on that claim.
28


                                                3
 1         THE COURT FURTHER FINDS that the Jury entered a Verdict in favor of all
 2
     Defendants and against Plaintiff Manheimer on his claim for breach of operating
 3
 4   agreement.
 5
           THE COURT FURTHER FINDS that the Jury Verdict found in favor of
 6
 7
     Plaintiff Manheimer and against Defendant TruFusion Yoga on Plaintiff’s monies owed

 8   claim and awarded Manheimer the sum of $55,000.00 as against TruFusion Yoga.
 9
           THE COURT FURTHER FINDS that the Jury answered a Special
10
11   Interrogatory and found in favor of Plaintiff Manheimer owns 0.80% of Defendants
12
     TruFusion LLC, TruFusion Yoga and TruFusion Franchising.
13
                                    CONCLUSIONS OF LAW
14
15         THE COURT HEREBY FINDS that Defendants moved pursuant to Rule 50(a)
16
     during trial for judgment as a matter of law.
17
18         THE COURT FURTHER FINDS pursuant to Fed. R. Civ. P. 50(a) that if a
19   party has been fully heard on an issue during a jury trial and the court finds that a
20
     reasonable jury would not have a legally sufficient evidentiary basis to find for the party
21
22   on that issue, the court may: (A) resolve the issue against the party; and (B) grant a
23
     motion for judgment as a matter of law against the party on a claim or defense that,
24
25   under the controlling law, can be maintained or defeated only with a favorable finding
26   on that issue. Judgment as a matter of law should be granted when "the evidence,
27
     construed in the light most favorable to the nonmoving party, permits only one
28


                                                     4
 1   reasonable conclusion, and that conclusion is contrary to that of the jury." White v. Ford
 2
     Motor Co., 312 F.3d 998, 1010 (9th Cir. 2002).
 3
 4         THE COURT FURTHER FINDS that at the close of Plaintiff’s case-in-chief
 5
     that Plaintiff Manheimer did not have a legally sufficient evidentiary basis to find for
 6
 7
     Plaintiff Manheimer on his claim for fraud and that judgment as a matter of law shall be

 8   entered against Plaintiff Manheimer.
 9
           THE COURT FURTHER FINDS that at the close of Plaintiff’s case-in-chief
10
11   that Plaintiff Manheimer did not have a legally sufficient evidentiary basis to find for
12
     Plaintiff Manheimer on his claim for constructive fraud and that judgment as a matter of
13
     law shall be entered against Plaintiff Manheimer on that claim.
14
15         THE COURT FURTHER FINDS that at the close of Plaintiff’s case-in-chief
16
     that Plaintiff Manheimer did not have a legally sufficient evidentiary basis to find for
17
18   Plaintiff Manheimer on his claim for breach of loyalty and that judgment as a matter of
19   law shall be entered against Plaintiff Manheimer on that claim.
20
           THE COURT FURTHER FINDS that at the close of Plaintiff’s case-in-chief
21
22   that Plaintiff Manheimer did not have a legally sufficient evidentiary basis to find for
23
     Plaintiff Manheimer on his claim for intentional interference with prospective economic
24
25   advantage and that judgment as a matter of law shall be entered against Plaintiff
26   Manheimer on that claim.
27
28


                                                  5
 1         THE COURT FURTHER FINDS that at the close of Plaintiff’s case-in-chief
 2
     that Plaintiff Manheimer did not have a legally sufficient evidentiary basis to find for
 3
 4   Plaintiff Manheimer on his claim for common law conspiracy.
 5
           THE COURT HEREBY FINDS that Defendants renewed their Motion
 6
 7
     pursuant to Rule 50(b) after the return of the Jury Verdict trial for judgment as a matter

 8   of law on Plaintiff’s breach of oral agreement claim.
 9
           THE COURT FURTHER FINDS pursuant to Fed. R. Civ. P. 50(b) that if a
10
11   party has been fully heard on an issue during a jury trial and the court finds that a
12
     reasonable jury would not have a legally sufficient evidentiary basis to find for the party
13
     on that issue, the court may: (A) resolve the issue against the party; and (B) grant a
14
15   motion for judgment as a matter of law against the party on a claim or defense that,
16
     under the controlling law, can be maintained or defeated only with a favorable finding
17
18   on that issue. Judgment as a matter of law should be granted when "the evidence,
19   construed in the light most favorable to the nonmoving party, permits only one
20
     reasonable conclusion, and that conclusion is contrary to that of the jury." White v. Ford
21
22   Motor Co., 312 F.3d 998, 1010 (9th Cir. 2002).
23
           THE COURT FURTHER FINDS that no reasonable juror could reach the
24
25   conclusion that an oral agreement was entered into by Borden with Manheimer to
26   equalize Manheimer’s stock ownership with Borden.
27
28


                                                  6
 1         THE COURT FURTHER FINDS that judgment as a matter of law should be
 2
     entered in favor of Defendants Michael Borden, TruFusion Yoga, and TruFusion
 3
 4   Franchising and against Plaintiff Seth Manheimer on that claim for breach of oral
 5
     agreement.
 6
 7
           THE COURT FURTHER FINDS that declaratory judgment should be entered

 8   declaring that Plaintiff Seth Manheimer owns 0.8% of Defendant TruFusion LLC, as of
 9
     September 28, 2018.
10
11         THE COURT FURTHER FINDS that Defendant TruFusion LLC owns 100%
12
     of Defendants TruFusion Yoga and TruFusion Franchising, and thus Plaintiff Seth
13
     Manheimer has no direct ownership in TruFusion Yoga or TruFusion Franchising.
14
15         THE COURT FURTHER FINDS that judgment should be entered on the jury
16
     verdict in favor of Defendants Trufusion Yoga LLC, Michael Borden and Martin
17
18   Hinton on Plaintiff’s claim for breach of operating agreement.
19         THE COURT FURTHER FINDS that judgment should be entered in favor of
20
     Plaintiff Seth Manheimer and against Defendant Trufusion Yoga LLC for monies owed
21
22   for the loans between Plaintiff and Trufusion Yoga LLC in the sum of $55,000.00, plus
23
     $37,998.78 in prejudgment interest.
24
25         THE COURT FURTHER FINDS that Plaintiff Seth Manheimer has failed to
26   meet his burden for an accounting and/or to prove any unjust enrichment.
27
28


                                                 7
 1         THE COURT FURTHER FINDS that Plaintiff’s remaining claims have not
 2
     been proven and are be dismissed.
 3
 4
 5
 6
 7
 8         May_______
     DATED this 24, 2019.day of May, 2019.
 9
10
11
12
                                         _____________________________________
13
                                          THE HONORABLE JAMES C. MAHAN
14                                             DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             8
